Citation Nr: 0934129	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-34 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES 

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

2.  Entitlement to service connection for congestive heart 
disease. 


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to 
February 1970, for which he received a Combat Action Ribbon, 
and from February 1991 to June 1991.  He also had reserve 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claim of entitlement 
to service connection for congestive heart disease.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing on April 10, 2009 and a transcript of the 
hearing is incorporated in the claims file.


FINDINGS OF FACT

1.  During his hearing and by letter dated in April 2009, the 
Veteran indicated that he wished to withdraw his appeal of 
the claim of entitlement to service connection for non-
Hodgkin's lymphoma.

2.  The Veteran's congestive heart disease did not begin in 
service or manifest to a compensable degree within a year 
after service, and competent evidence of a nexus between 
congestive heart disease and service or any service-connected 
disability is not of record.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Veteran's 
substantive appeal on the issue of entitlement to service 
connection for non-Hodgkin's lymphoma have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2008).

2.  Congestive heart disease was not incurred in or 
aggravated by active military service, nor any service-
connected disability, nor may in-service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2008).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(b) (2008).

During the April 2009 hearing and by written letter, the 
Veteran withdrew the appeal of his claim of entitlement to 
service connection for non-Hodgkin's lymphoma.  As the 
Veteran has withdrawn his appeal as to that issue, there 
remain no allegations of errors of fact or law for 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the matter, and it is dismissed 
without prejudice.  

Service Connection

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, or any period of 
inactive duty training during which the individual concerned 
was disabled or died from injury incurred in or aggravated in 
line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 
C.F.R. § 3.6 (2008).  Service connection may accordingly be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training, or from injury incurred or aggravated while 
performing inactive duty training.  See 38 U.S.C.A. §§ 101, 
106, 1110, 1131 (West 2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for certain diseases, 
to include cardiovascular disease, when they are manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when "all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  See 38 C.F.R. § 3.303(d).  

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Factual Background

The Veteran seeks service connection for congestive heart 
disease.  In the Veteran's claim, filed in March 2007, he 
asserted that his congestive heart disease is secondary to 
his service-connected diabetes mellitus.  During the pendency 
of the appeal, the Veteran has also asserted that service 
connection on a direct basis is warranted.  The Veteran 
testified at a hearing before the undersigned and stated that 
his heart problems began in 1972 (during his period of 
reserve service).  He asserts that in service he was under a 
lot of stress, which contributed to his heart disease.  

A review of the record reveals that the Veteran has a current 
diagnosis of coronary artery disease and hypertension.  The 
competent and credible evidence does not reveal however that 
service connection is warranted either on a direct or 
secondary basis.  

A review of the Veteran's service treatment records shows 
that upon his enlistment in March 1961 his blood pressure was 
124/64 while sitting, 120/68 while recumbent, and 126/80 
while standing.  His heart was normal and he was found fit 
for service.  August 1961 treatment records show blood 
pressure of 130/62.  February 1964 records show a normal 
heart and blood pressure of 120/68.  In November 1965, the 
Veteran's heart was normal and his blood pressure was 122/70.  
February 1970 records show the Veteran was fit for release 
from active duty and received an honorable discharge.  His 
heart was normal and he had a blood pressure of 110/80.  

Subsequent to active service, the Veteran received annual 
examinations for reserve duty.  In July 1972, his blood 
pressure reading was 120/82 and in July 1974 it was 110/78.  
The Veteran complained of hypertension and heart 
palpitations.  In July 1975, records show an elevated blood 
pressure of 144/104.  A three-day blood pressure check was 
conducted and his blood pressure decreased to 132/78 and was 
found to be normal.  In July 1976, his blood pressure reading 
was 130/86.  Additionally, in July 1976, a provisional 
diagnosis of hypertension was noted, but a later notation 
indicates that the Veteran's blood pressure was okay.  In 
December 1977, his blood pressure reading was 120/74.  In 
January 1979, the reading was 136/80, and July 1979 records 
report that the Veteran underwent no adverse changes in his 
physical condition and was fit to serve.  From January 1980 
to May 1983, the Veteran's blood pressure readings included 
130/90, 120/86, 130/70, and 136/84.  A March 1984 record 
reports palpitation and high blood pressure on in-frequent 
occasions, but he had never received treatment.  His blood 
pressure reading was 128/84.  In February 1985, it was 
120/82.  In November 1985, the Veteran's blood pressure was 
150/90 and he indicated occasional hypertension.  The Veteran 
also reported heart palpitations, which the examiner 
attributed to excess caffeine ingestion.  Hypertension, 
labile was noted.  In December 1986, the Veteran's blood 
pressure was recorded as 140/92 and then repeated and 
recorded as 138/88.  On the December 1986 report of medical 
history, the Veteran checked high blood pressure and heart 
palpitations.  The examiner noted that the Veteran's heart 
palpitations occurred in 1983 in Memphis, Tennessee, when he 
was placed on medication for a month and then taken off the 
medication by his physician.  There was no record of the 1983 
incident prior to 1986.  May 1987 reserve records show that 
the Veteran had no heart disease.  A February 1991 recall 
medical examination report shows the Veteran's blood pressure 
reading at 136/108, and a report of a chest x-ray study shows 
normal findings.  June 1991 records show that the Veteran was 
examined and considered physically qualified for separation.  
A December 1991 examination report shows blood pressure of 
150/90.  The Veteran's retirement physical in January 1994 
shows a normal heart and a blood pressure of 132/72.  

Subsequent to the Veteran's retirement from reserve duty, his 
first treatment records begin in 1994.  July 1994 
cardiovascular consultation records reveal that the Veteran 
received an evaluation for chest pain.  The examiner noted 
that there was no history of hypertension and that the 
Veteran smokes four to five cigars a day.  Subsequent to the 
consultation, catheterization and angioplasty, the Veteran 
received a coronary artery bypass grafting (CABG).  November 
1994 medical records show that the Veteran began smoking at 
age 17 and smoked about four to five cigars a day.  In 
January 1995, the Veteran was awarded pension benefits from 
the City of Memphis for arteriosclerotic heart disease.  

The Veteran was afforded a VA examination in September 2007 
to determine whether his congestive heart disease is related 
to his service-connected diabetes mellitus.  The examiner 
found that the Veteran's hypertension existed prior to his 
diabetes.  The examiner also stated that the Veteran's heart 
disease is more likely the result of hyperlipidemia, a 
history of smoking, hypertension and a family history (his 
father died of heart disease).  The examiner stated that the 
heart disability is not worsened or increased by his service-
connected diabetes. 

III.  Analysis

With respect to the Veteran's claim of entitlement to service 
connection on a secondary basis, the Veteran is currently 
service-connected for diabetes mellitus.  However, the VA 
examination conducted in September 2007 did not attribute the 
Veteran's heart disease to his diabetes and stated that the 
heart disease pre-existed the diabetes.  There is no medical 
evidence, information, or opinion on file linking the 
Veteran's heart disease to his diabetes.  Therefore, a 
secondary claim of service connection for congestive heart 
disease is not merited.  

The Board has also considered the Veteran's claim on a direct 
basis.  A review of the Veteran's active duty service 
treatment reports dated 1961 to 1970 do not show hypertension 
or heart disease.  The Veteran did not present with high 
blood pressure and heart problems until the 1980's, about 10 
years after his separation from active duty.  The records 
show no continuity of symptomatology.  The Board notes that 
the lack of any post active-service medical evidence until 
the 1980's is highly probative.  A significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Further, the Board is cognizant of the Veteran's receipt of a 
Combat Action Ribbon for his active duty service.  It also 
acknowledges the provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  In this case, neither the Veteran nor his 
representative has suggested that the Veteran's heart disease 
was sustained during, or related to, combat.  The evidence of 
record does not suggest such either.  More importantly, there 
is no competent medical evidence of record etiologically 
relating the Veteran's heart disease to service or any event 
of service.

Regarding the Veteran's reservist service from 1970 through 
1991, the competent and credible evidence does not show that 
the Veteran's heart disease had its onset in or was 
aggravated by any active duty for training or manifested as a 
result of an injury (acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident).  It is acknowledged 
that the reserve treatment records show that in 1983 the 
Veteran experienced heart palpitations and received 
medication.  The heart palpitations were attributed to 
stress, however.  Additionally, although it appears as though 
some reports suggest hypertension, if present, not one of the 
reports notes that it was incurred in or aggravated by the 
Veteran's active duty for training.  It is also noted that 
with regard to presumptive regulations, the Court has held, 
that presumptions do not apply with active duty for training 
or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  Thus, no consideration in this regard is 
needed.

The Board acknowledges that from February 1991 to June 1991, 
the Veteran was recalled to active duty.  Nonetheless, the 
medical reports still fail to show that his hypertension or 
heart disease began during this period of active duty, or if 
present, was aggravated within this period of active duty.  
As previously noted, the Veteran's blood pressure readings in 
June and in December 1991 were normal, and there is no 
evidence of record showing hypertension or heart disease 
manifest to a compensable degree within a year of June 1991.  

With regard to the Veteran's reservist duty subsequent to 
1991, there is no evidence of record showing that the 
Veteran's heart disease began in or was aggravated by active 
duty for training or inactive duty for training.

In summary, there is no competent evidence or medical opinion 
on file linking the Veteran's heart disease with any period 
of his active duty or any period of active duty for training 
or inactive duty for training.  That is, for inactive duty 
for training, there is no evidence suggesting that the 
Veteran sustained any acute myocardial infarction, cardiac 
arrest, or cerebrovascular accident.

The Board has carefully considered the Veteran's statements 
that relate his congestive heart disease to in-service stress 
or to his service-connected disability.  In this regard, the 
Board notes there is no competent and credible medical 
opinion of record attesting to such.  Additionally, with 
respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to state his 
disability is related to his service.  Most importantly in 
the case, the Veteran has failed to provide any medical 
evidence of a disability related to service, whereas the 
medical records provide evidence against this claim, 
indicating problems did not begin until many years after 
active duty service and that they were not incurred in or 
aggravated by any active duty for training or inactive duty 
for training period.  

As a preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claim for 
entitlement to service connection for congestive heart 
disease is denied. 

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the Veteran in May 2007, prior to the 
initial adjudication of the claim.  The letter notified the 
Veteran of what information and evidence must be submitted to 
substantiate the claim for service connection both on a 
direct and secondary basis.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of May 2007 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Although no longer required, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the Veteran's service), the Veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability in the May 2007 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's VA 
treatment records, VA treatment records and private medical 
records.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claim 
for congestive heart disease; however, given the facts of 
this case a VA examination is not required.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that congestive heart disease may be associated 
with service.  The Board finds that the evidence does not 
reflect competent evidence showing a nexus between service 
and the Veteran's heart disease.  Thus, the evidence does not 
warrant the conclusion that a remand for an examination 
and/or opinion is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the Veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  The holding in Charles 
was clearly predicated on the existence of evidence of both 
in-service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matters 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
Veteran with a medical examination absent a showing by the 
Veteran of a potential causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  Such is not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is dismissed.

Entitlement to service connection for congestive heart 
disease is denied. 



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


